Title: From George Washington to Richard Starke, 14 December 1767
From: Washington, George
To: Starke, Richard



Dear Sir
Mount Vernon 14th Decr 1767.

Your letter of the 22d Ulto by Post did not reach my hands (being in Frederick County) till a few days ago, and knowing of no oppertunity of conveying an answer to you soon, otherwise than by Post, you will please to receive what follows by that channel, as my further Sentiments of the Subject you wrote upon.
That I shoud be glad to make the place convenient to you for the sake of having it in the occupation of a good Tenant, and for the gratification of Mrs Starke who you say is pleasd with its retired situation, I do not scruple to declare; but that I shoud fall from one concession to another in order to obtain these advantages is really not to be expected—Sufficient it ought to be, I think, that I have lowerd the Rent from £45 to Thirty five pounds pr Ann: in order to engage your acceptance of it, and to rid myself of all further trouble about these Lotts till Master Custis comes of age—and sufficient it might also be to remove any doubts of the unreasonableness of requiring you or any other Person to keep the place in such Tenantable repair as your own conveniency made necessary during that term; for certain it is the considerations of engaging a good Tenant for a length of time and easing myself of all further trouble with the Lotts were my declard motives for abating in the Rent how then it coud be a matter of doubt with you whether I was really in earnest when I insisted upon these Conditions I can not conceive the one being a consequence of the other. As to the advantages & disadvantages of the Brick House you who have examined into them must be a better judge than I who never bestowd a thought upon them, but excepting the House itself (which may be larger) I never apprehended before that it had half the conveniencies of those Lotts you now live on—If they

have pray what may the Rent be? for this I presume should come into the Acct. However, to put an end to all further Controversy—to remove every future doubt—and to enable you to determine at once of the utility of going or staying—I will upon condition of your keeping the place till Master Custis comes of Age Post & Rail in the Lott (next Summer) in the manner I mentioned to you some time ago, and allow any Sum not exceeding Ten pounds out of the first Rent (which is as much as you seem to think woud be requird in 7 Years an Acct of which to be renderd) towards making such other repairs as you may find necessary for the benefit & convenience of the place, after which I shall expect that the Lotts & Houses will not only be kept from the destruction they have hitherto sustaind but in such decent repair as time &ca will reasonably admit of and that Leases may pass at our first meeting expressive of these purposes.
If you Incline to continue longer than the year (for which you took the place) upon these terms it is well—if not please to let me know that I may have time to seek out another Tenant. I am Sir Yr Most Obedt Servt

Go: Washington

